FILED
                              NOT FOR PUBLICATION                            MAR 10 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



PEDRO PRECIADO,                                  No. 08-74178

               Petitioner,                       Agency No. A095-174-524

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011**

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Pedro Preciado, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) removal order. Our jurisdiction is governed by



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for abuse of discretion the denial of a continuance.

Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008) (per curiam). We

deny in part and dismiss in part the petition for review.

      Contrary to the respondent’s contention, Preciado’s petition for review was

timely filed on September 29, 2008. See 8 U.S.C. § 1252(b)(1); Fed. R. App. P.

26(a)(1)(C).

      The agency did not abuse its discretion by not granting a continuance where

Preciado did not request a continuance.

      We lack jurisdiction to consider Preciado’s challenge to the IJ’s

determination that he is removable under 8 U.S.C. § 1227(a)(2)(E)(i) because he

failed to exhaust it. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                  08-74178